WOLF, Judge.
This is an appeal of an order for involuntary placement. The state failed to prove by clear and convincing evidence that appellant will suffer from neglect without treatment, that there is a present threat of substantial harm to appellant’s well being, or that he would harm others. Wade v. Northeast Florida State Hosp., 655 So.2d 125 (Fla. 1st DCA 1995) (statutory criteria of clear and convincing evidence was not met with regard to order of continued involuntary placement for mental-health treatment where order referred only to conclusory recitations of psychiatrist and was not supported by the record). The appealed order is, therefore, reversed.
BENTON and VAN NORTWICK, JJ., concur.